DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7, 11 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karmazin (US Patent 1,761,395 hereinafter Karmazin (‘395)) in view of Emrich et al. (US Patent 7,237,604), Johnson  (US Patent 3,724,537), and Karmazin  (US Patent 2,028,455 originally cited on the 11/20/2013 IDS, hereinafter Karmazin (‘455)).
Regarding Claim 1, Karmazin (‘395) discloses fin heat transfer device (radiator), in particular for vehicle applications, the heat transfer device comprising: 
 each channel being a part of a channel system  for a first flow path of a first fluid ( water per page 1 line 4-14), wherein between adjacent fins a second flow path of a second fluid is formed ( air per page 1 line 4-14) wherein at least one free space is defined between said first coupled collar portion of one of said fins, said first coupled collar portion of an adjacent one of said fins ( a free spaces between the inner surfaces of 61 and 67 at their point of intersection) and at least another free space is defined between said second coupled collar portion of said one of said fins, said second coupled collar portion of said adjacent one of said fins ( second  a free spaces between the inner surfaces of 61 and 67 at their point of intersection in a different stack of tubes from the first); and 
end plates (tanks 171 and 172) on ends of the fin stack which in the stack direction (the up down direction as seen in figure 3) are distant from one another, wherein the channels (in the interior of the tubes 61 and 67) are fluidically connected to one another within the end plates (via headers 171 and 172), wherein rims (strips 179) of the fins (60) are formed on at least one side of the heat transfer device (strips 179 are on both sides of the device per figure 2) in such a manner that these rims form a closed outer side wall of the fin stack;

However Karmazin (‘395) does not explicitly disclose that, the rims forming the closed outer side wall of the fin stack are formed separately on individual fins and the fin surface comprising a first extent extending between the closed outer side wall and the another closed outer side wall and the fin surface comprising a second extent extending between the inlet and the outlet, the second extent having a dimension that is greater than a dimension of the first extent, wherein the second extent defines the longitudinal direction.
Emrich teaches (figures 1-4 and 7-11) a finned heat transfer device with rims (rims 13a in figure 4 or rims 28a in figure 7) forming the closed outer side wall of the fin stack are formed separately on individual fins (individual plates 28 or 13 haves separate rims 28a as seen in figure 7) and the fin surface (the surface of plate 13) comprising a first extent extending between the closed outer side wall and the another closed outer side wall ( any distance that is formed between the left and right closed side face 10 walls formed by rims 13a in figure 3 and 4) and the fin surface comprising a second extent extending between the inlet and the outlet ( any distance extending along the plates 13 from the inlet box 8 to the outlet box 5), the second extent having a dimension that is greater than a dimension of the first extent (as it extends in the longitudinal direction as seen in the figures), wherein the second extent defines the longitudinal direction (from the inlet to the outlet per Col. 1 line 35-43).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the heat exchanger of Karmazin to include the rims forming the side walls being formed on individual fins and the inlet and the outlet being spaced apart along the longitudinal direction. Doing so would provide a known structure for creating passages for fluid flow that can be closed off with respect to the outside for use in a charge air cooler (Per Col.2 line 33-42) and would allow for inlets and outlets of charge air spaced in the longitudinal direction that could provide a minimal pressure drop as recognized by Emrich (Per Col. 1 line 35-49). 
Additionally Karmazin (‘395) does not explicitly disclose that a first sleeve and a second sleeve  each comprising an outer sleeve surface and an inner sleeve surface; the sleeves being arranged in the channel, each of said fins having a first and second coupled collar portion being in direct contact with the first and second sleeve respectively,  wherein a portion of the first flow path of the first fluid is defined exclusively via the first inner sleeve surface, and the another portion of the first flow path of the first fluid is defined exclusively via the second inner sleeve surface, wherein at least one free space is defined between said first coupled collar portion of one of said fins, said first coupled collar portion of an adjacent one of said fins and said first outer sleeve surface and wherein at least another free space is defined between said second coupled collar portion of one of said fins, said second coupled collar portion of an adjacent one of said fins and said second outer sleeve surface.
Johnson teaches a first sleeve ( a first lining tube 11 in one channel through the tube backing elements 12) and a second sleeve ( a second, different, lining tube 11 in a second, different, channel through the tube backing elements 12) each comprising an outer sleeve surface and an inner sleeve surface ( inner and outer surfaces of the lining tubes 11); the sleeves being arranged in a channel (the channel through an individual set of flanges 13 through which a single lining tube 11 extends) , each of said fins having a first and second coupled collar portion being in direct contact with the first and second sleeve respectively ( at web portions 13a which are in intimate contact with the all surfaces of lining tubes 11 to increase heat transfer effectiveness per Col. 1 line 24-28),  wherein a portion of the first flow path of the first fluid is defined exclusively via the first inner sleeve surface ( the portion of heat transfer fluid flowing in the first lining tube 11) , and the another portion of the first flow path of the first fluid is defined exclusively via the second inner sleeve surface (the portion of heat transfer fluid flowing in the second, different, lining tube 11), wherein at least one free space is defined between said first coupled collar portion of one of said fins, said first coupled collar portion of an adjacent one of said fins (the space between adjacent webs 13a seen in figures 3-6) and said first outer sleeve surface ( a gap is formed between the adjacent webs 13a and the lining tube 11 in the unexpanded state in figure 3 and 5) and wherein at least another free space is defined between said second coupled collar portion of one of said fins, said second coupled collar portion of an adjacent one of said fins and said second outer sleeve surface ( a second gap would be formed between the adjacent webs 13a and the  second, different, lining tube 11 in the unexpanded state in figure 3 and 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Karmazin (‘395) to include the sleeves in the channels with the channels in contact with the sleeve as taught by Johnson. Doing so would allow for a heat exchanger construction that could protect against corrosion through the use of a liner  within the tube channels (the liner tubes can provide corrosion resistance per Col. 1,  line 4-10) that could provide  increased heat transfer effectiveness relative to a liner that only contacted some of the heat transfer area of the fins as recognized by Johnson ( heat transfer effectiveness per Col. 1 line 24-28 of Johnson, and as it is well known in the heat transfer art that increasing the direct contact between two heat transfer bodies improves heat transfer as it removes potential insulation between two solid bodies and increases contact area between the two bodies).
Additionally Karmazin (‘395) does not explicitly disclose that, each of the end plates comprising a plurality of fin contacting portions, each of the fin contacting portions being in direct contact with an adjacent fin portion of one of an adjacent fin, each of the fin contacting portions being located at a spaced location from each of the collars of each of the fins,  wherein no fin contacting portion contacts  the collars of the fins, each of the plurality of fin contacting portions of one of the end plates being offset from one of the plurality of fin contacting portions of another one of the end plates with respect to the stack direction.
Karmazin (‘455) discloses (figures 4-8) a stacked fin heat exchanger with a plurality of openings surrounded by collars (projections of the fin tube 14 seen clearly in figure 2 and at element 52 in figure 8 ) with end plates of the fin stack having fin contacting portions (where cover members 32 or 35 contact that adjacent fin as seen in figure 4 and 5, or where cover plate 54 contacts the adjacent fin between the tubular conduits  as seen in figure 8) where each of the end plates (at cover members 32 and 35 or 54)  comprising a plurality of fin contacting portions, each of the fin contacting portions being in direct contact with an adjacent fin portion of one of an adjacent fin, each of the fin contacting portions being located at a spaced location from each of the collars of each of the fins,  wherein no fin contacting portion contacts  the collars of the fins (as seen in figure 4-5 and 8 the portion of the covers 32 and 35 in figure 4 and 5 or 54 in figure 8  contacting the adjacent fin and that  do not contact the collars that form the tubular conduits as the covers 32 and 35 are spaced from the tubular conduits and their collars as seen in figure 4 and 5 where the projections forming the collars at conduit 36,  per Column 2 of page 2 line 47-56 extend into the cover 35 and are spaced from the cover 35 as seen in figure 4  and 5, while the cover 32 is spaced from the openings to the conduits 31 as seen in figure 4 and again in figure 8 where the portions of cover 54 contacting the adjacent fin do not touch the collars forming the conduits in the stack of fins), each of the plurality of fin contacting portions of one of the end plates being offset from one of the plurality of fin contacting portions of another one of the end plates with respect to the stack direction (as seen in figure 4 and 5 the portions of the end plates at coves 32 and 35 contacting the fins are offset form each other to allow for flow through the conduits and back to allow connection between more than two conduits  per column 2 of page 2 line 47-56).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Karmazin (‘395) to have fin contacting portions of the end plates not contact the collars of the fins as taught by Karmazin (‘455), as spacing the fin contacting portions of an end plate from the collars is a known alternative to having fin contacting portions in contact with the collars as disclosed by the embodiments of Karmazin (‘455) (where Figure 1-3 show end plates with fin contacting portions contacting the collars and Figures 4-5 and 5 show that the fin contacting portions of the end plates may be spaced form the collars forming the conduits) doing so would provide connector for connecting the conduits in series, parallel or multiple series as desired as recognized  as recognized by Karmazin (’455) (Per column 1 of page 1, line 28-32) and   that could explicitly connect multiple tubes in a connection other than a simple  U tube connection (per Colum 2 of Page 2, line 30-46).
Regarding claim 5, Karmazin (‘395) as modified discloses the claim limitations of claim 4 above and Karmazin (‘395) further discloses wherein the channels (in the interior of the tubes 61 and 67) extend transversely to the longitudinal direction of the heat transfer device through the second flow path and are arranged parallel next to one another both in a longitudinal direction as well as in a transverse direction of the fin heat transfer device (the tubes 61 and 61 are arranged in a matrix per figures 2 and 6 and extend in parallel directions per figures 1-4).
Regarding claim 6, Karmazin (‘395) as modified discloses the claim limitations of claim 1 above and Karmazin (‘395) further discloses wherein the collars (61 and 67) of the fins (strips 60) are conically shaped (per figure 4).
Regarding claim 7, Karmazin (‘395) as modified discloses the claim limitations of claim 1 above and Karmazin (‘395) further discloses wherein the collars (61 and 67) of the fins (60) in a flow direction of the first fluid or against the flow direction of the first fluid (through tubes 61 and 67) project from the respective fin (as seen in the figures).
Regarding claim 11, Karmazin (‘395) as modified discloses the claim limitations of claim 1 above and Karmazin (‘395) further discloses the end plates (tanks 171 and 172) each comprise plate hollow spaces (the hollow interiors of tanks 171 and 172), by means of which the respective channels (in the interior of the tubes 61 and 67) are fluidically connected to one another within the end plates (by the hollow interior of tanks 171 and 172).
Regarding claim 13, Karmazin (‘395) as modified discloses the claim limitations of claim 1 above and Karmazin (‘395) further discloses wherein the channels (in the interior of the tubes 61 and 67) run parallel to one another (per figures 3, 4 and 8), and the channels are arranged in lines of the second fluid (between adjacent sheets 60 for the passage of airflow lines through the heat exchanger) next to one another which run transversely to a flow direction of the second fluid ( the tubes 61 and 67 extend transversely to the airflow between adjacent sheets 60), wherein the channels are aligned with one another in lines which follow one another in the flow direction of the second fluid or are arranged offset transversely to the flow direction of the second fluid ( as seen in figure 3 and 6 of Karmazin (‘395)).
Regarding claim 14, Karmazin (‘395) as modified discloses the claim limitations of claim 1 above and Karmazin (‘395) further discloses the coupled collars (61 and 67) abut one another (per figure 4 and 8).
Regarding claim 15,  Karmazin (‘395) as modified discloses the claim limitations of claim 1 above and Karmazin (‘395)  in view of Johnson  further discloses the second sleeve (the second, different from the first, lining tube 11 in a second, different, channel through the tube backing elements 12) extends through at least one of the channels (the channels through an individual set of flanges 13 through which a single lining tube 11 extends) formed through the collars (the collars at flanges 13) and insulates the collars ( anybody would provide at least some measure of insulation as it is not a perfect conductor additionally the lining tube 11 would provide insulation from the fluid within the tube as the type of insulation is not further defined).

Claims 1, 4, 9, 10, 12, and 16-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martins (FR 2728668 originally cited on 11/20/2013 IDS) in view of Yamaguchi et al. (US Patent 7,681,629),  Johnson  (US Patent 3,724,537, previously cited by the examiner in the 1/10/2019 office action) and Karmazin  (US Patent 2,028,455 originally cited on the 11/20/2013 IDS, hereinafter Karmazin (‘455)).
Regarding Claim 1, Martins discloses (figures 1-3) a fin heat transfer device, in particular for vehicle applications, the heat transfer device comprising: a plurality of fins (fins A1 through Ai), stacked onto one another with spacing in a stack direction, forming a fin stack ( as seen in the figures), wherein the fins each comprise a plurality of openings (circular perforations 2) surrounded by collars (annular flanges 1), wherein the collars (1) of adjacent fins are coupled to one another, so that in the region of the coupled collars (1) a channel is formed (conduits 5), each of said fins (A1 through Ai) having a first coupled collar portion and a second coupled collar portion (at any two of the distinct coupled collars 1 as seen in figure 1 and 3 which each from a section fluid flow channel 5 such as 1-1 and the 1-2 respectively in figure 3) a fin portion extending between the first coupled collar portion and the second coupled collar portion (at the portions fins A extending between 1-1 and 1-2 as seen in figure 3) each channel being a part of a channel system for a first flow path of a first fluid (fluid following the U shaped path shown in the figures), wherein between adjacent fins a second flow path of a second fluid is formed (in intervals 6) wherein at least one free space is defined between said first coupled collar portion of one of said fins, said first coupled collar portion of an adjacent one of said fins ( a free spaces between the extreme ends of annular flanges 1 of one of the fins and an adjacent one of the extreme ends of annular flanges 1 of an adjacent fin, as seen in figure 2 and 3, where the free space is in one of the flow channels 5) and at least another free space is defined between said second coupled collar portion of said one of said fins, said second coupled collar portion of said adjacent one of said fins ( a second free spaces in a defend one  of the flow channels 5 from the free space defined above); and 
end plates (supplementary plates S1 and S2) on ends of the fin stack which in the stack direction are distant from one another (per figure 1), wherein the channels are fluidically connected to one another within the end plates (through fluid chambers 12 and 13 is plate S1 and troughs 7 in plate S2), wherein rims (marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1) of the fins are formed on at least one side of the heat transfer device (marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1) in such a manner that these rims form a closed outer side wall of the fin stack (stack of marginal edges 3 as seen in figure 1), wherein the rims (3) forming the closed outer side wall of the fin stack are formed separately on individual fins (fins A1 through Ai have individual marginal edges 3 as seen in figure 1);
a housing which, relative to a transverse direction of the heat transfer device, orientated transversely to the stack direction, encloses the second flow path in the circumferential direction through the closed outer side wall and another closed outer side wall located opposite the closed outer side wall (stack of marginal edges 3 on two opposite sides of the heat exchanger as seen in figure 1) and in the stack direction through the end plates (supplementary plates S1 and S2), wherein in a longitudinal direction, the second flow path flows (through the intervals 6) and on longitudinal ends comprises an inlet and an outlet for the second fluid (of air flowing in the intervals 6 from an inlet to an outlet at the ends of the fins), each of the fins (fins A1 through Ai) comprising a fin surface (the surface of fins), the fin surface comprising a first extent extending between the closed outer side wall and the another closed outer side wall (along the surface of fins A between stacks of marginal edges 3 on two opposite sides of the heat exchanger as seen in figure 1) and the fin surface comprising a second extent extending between the inlet and the outlet (from the upper left side of the fins A to the lower right side of the fins A or vice versa), the second extent having a dimension that is greater than a dimension of the first extent, wherein the second extent defines the longitudinal direction, each of the end plates (supplementary plates S1 and S2)  comprising a plurality of fin contacting portions (the portions of plates S1 and S2 in contact with adjacent fins A1 and Ai in figure 1 and An in figure 3 between and around stamped zones 10 and 11 for plate S1 and between and around troughs 7 for plate S2 and per page 4 the last two paragraphs and page 5 the first paragraph of the machine translation provided with the 6/6/2017 office action ), each of the fin contacting portions being in direct contact with an adjacent fin portion of one of an adjacent fin (where plates S1 and S2 contact the fins, A1 for plate S1 and fin An or Ai for plate S2), each of the fin contacting portions being located at a spaced location from each of the collars of each of the fins ( collars at annular flanges 1 are spaced from the fin contacting portions of the end plates, where plates S1 and S2 contact the fins, A1 for plate S1 and fin An or Ai for plate S2, as seen in figure 1 of Martins), each of the plurality of fin contacting portions of one of the end plates being offset from one of the plurality of fin contacting portions of another one of the end plates (contacting portion of plate S1 and plate S2 are offset relative to the other plate between zones 10 and 11  on plate S1 and between troughs 7 on plate S2) with respect to the stack direction.
However Martins does not explicitly disclose that the second extent extending between the inlet and the outlet defines the longitudinal direction with the second extent having a dimension that is greater than a dimension of the first extent extending between the closed outer side wall and the another closed outer side wall.
Yamaguchi teaches (Figures 1-7B) a stacked fin heat exchanger with a second extent of a fins (plates 120) surface extending between the inlet and the outlet (at flanges 180 as seen in figure 2,3) defines the longitudinal direction (of exhaust gas through the core 140) with the second extent having a dimension that is greater than a dimension of the first extent extending between the closed outer side wall and the another closed outer side wall (a length of the plate 120 from the inlet of the core 140 for exhaust gas to the outlet of the core 140 for exhaust gas is greater than the width of the plate 120 between the bent upward outer edges of plate 120 as seen in figure 4a).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Martins to include the second extent of the fins, extending between the inlet and outlet of second fluid, defining the longitudinal direction as taught by Yamaguchi. Doing so would allow for a heat exchanger that could be connected in an exhaust pipe of an engine to cool the exhaust gas from the engine as recognized by Yamaguchi (per Col. 3 line 50 through Col. 4 line 4). Additionally it would have been obvious to one of ordinary skill in the art to have substituted the plate heat exchanger inlet and outlet configuration of Yamaguchi where the inlet and outlet are located at opposite sides of a longitudinal direction of the plates for the inlet and outlet configuration of Martins, which would provide known alternative inlet and outlet configuration for a plate heat exchanger which could allow for a preferred inlet and outlet configuration for a fluid into and out of a heat exchanger for a particular application, as seen by the different inlet and outlet configurations as seen in figure 7 and 11 of Yamaguchi.
Additionally Martins does not explicitly disclose that a first sleeve and a second sleeve  each comprising an outer sleeve surface and a inner sleeve surface; the sleeves being arranged in the channel, each of said fins having a first and second coupled collar portion being in direct contact with the first and second sleeve respectively,  wherein a portion of the first flow path of the first fluid is defined exclusively via the first inner sleeve surface, and the another portion of the first flow path of the first fluid is defined exclusively via the second inner sleeve surface, wherein at least one free space is defined between said first coupled collar portion of one of said fins, said first coupled collar portion of an adjacent one of said fins and said first outer sleeve surface and wherein at least another free space is defined between said second coupled collar portion of one of said fins, said second coupled collar portion of an adjacent one of said fins and said second outer sleeve surface.
Johnson teaches a first sleeve ( a first lining tube 11 in one channel through the tube backing elements 12) and a second sleeve ( a second, different, lining tube 11 in a second, different, channel through the tube backing elements 12) each comprising an outer sleeve surface and a inner sleeve surface ( inner and outer surfaces of the lining tubes 11); the sleeves being arranged in a channel (the channel through an individual set of flanges 13 through which a single lining tube 11 extends) , each of said fins having a first and second coupled collar portion being in direct contact with the first and second sleeve respectively ( at web portions 13a which are in intimate contact with the all surfaces of lining tubes 11 to increase heat transfer effectiveness per Col. 1 line 24-28),  wherein a portion of the first flow path of the first fluid is defined exclusively via the first inner sleeve surface ( the portion of heat transfer fluid flowing in the first lining tube 11) , and the another portion of the first flow path of the first fluid is defined exclusively via the second inner sleeve surface (the portion of heat transfer fluid flowing in the second, different, lining tube 11), wherein at least one free space is defined between said first coupled collar portion of one of said fins, said first coupled collar portion of an adjacent one of said fins (the space between adjacent webs 13a seen in figures 3-6) and said first outer sleeve surface ( a gap is formed between the adjacent webs 13a and the lining tube 11 in the unexpanded state in figure 3 and 5) and wherein at least another free space is defined between said second coupled collar portion of one of said fins, said second coupled collar portion of an adjacent one of said fins and said second outer sleeve surface ( a second gap would be formed between the adjacent webs 13a and the  second, different, lining tube 11 in the unexpanded state in figure 3 and 5).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Martins to include the sleeves in the channels with the channels in contact with the sleeve as taught by Johnson. Doing so would allow for a heat exchanger construction that could protect against corrosion through the use of a liner  within the tube channels (the liner tubes can provide corrosion resistance per Col. 1,  line 4-10) that could provide  increased heat transfer effectiveness relative to a liner that only contacted some of the heat transfer area of the fins as recognized by Johnson ( heat transfer effectiveness per Col. 1 line 24-28 of Johnson, and as it is well known in the heat transfer art that increasing the direct contact between two heat transfer bodies improves heat transfer as it removes potential insulation between two solid bodies and increases contact area between the two bodies).
Additionally Martins does not explicitly disclose no fin contacting portion contacts the collars of the fins, while Martins discloses that the contacting portion of one of the plates, S1 as seen in figure 1, does not contact the collars,  the second plate S2 has a contacting portion that has at one edge that contacts the collars as seen in figure 3.
Karmazin (‘455) discloses (figures 4-8) a stacked fin heat exchanger with a plurality of openings surrounded by collars (projections of the fin tube 14 seen clearly in figure 2 and at element 52 in figure 8 ) with end plates of the fin stack having fin contacting portions (where cover members 32 or 35 contact that adjacent fin as seen in figure 4 and 5, or where cover plate 54 contacts the adjacent fin between the tubular conduits  as seen in figure 8) where no fin contacting portion contacts the collars of the fins (as seen in figure 4-5 and 8 the portion of the covers 32 and 35 in figure 4 and 5 or 54 in figure 8  contacting the adjacent fin and that  do not contact the collars that form the tubular conduits as the covers 32 and 35 are spaced from the tubular conduits and their collars as seen in figure 4 and 5 where the projections forming the collars at conduit 36,  per Column 2 of page 2 line 47-56 extend into the cover 35 and are spaced from the cover 35 as seen in figure 4  and 5, while the cover 32 is spaced from the openings to the conduits 31 as seen in figure 4 and again in figure 8 where the portions of cover 54 contacting the adjacent fin do not touch the collars forming the conduits in the stack of fins).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Martins to have both fin contacting portions of the end plates not contact the collars of the fins as taught by Karmazin (‘455), as spacing the fin contacting portions of an end plate from the collars is a known alternative to having fin contacting portions in contact with the collars as disclosed by the embodiments of Karmazin (‘455) (where Figure 1-3 show end plates with fin contacting portions contacting the collars and Figures 4-5 and 5 show that the fin contacting portions of the end plates may be spaced form the collars forming the conduits) doing so would provide a known alterative construction to the  fin contacting portions of Martins as recognized by Karmazin (’455)  that could explicitly connect multiple tubes in a connection other than a simple  U tube connection (per Colum 2 of Page 2, line 30-46).
Regarding claim 4, Martins as modified discloses the claim limitations of claim 1 above and Martins in further in view of Johnson discloses wherein the channels  (conduits 5) are arranged within the second flow path (conduits/channels 5 are within the intervals 6 which forms the second fluid flow path as seen in figure 1-3), wherein the first fluid flows in a first direction in the first sleeve (Martins shows the first fluid flowing in a first direction in the channel 5 through 1-1 in figure 3, including the sleeves of Johnson, as noted in the rejection of claim 1 above, in the channel through 1-1 of Martins  would meet the limitations of the claim) , the first fluid flowing in a second direction in the second sleeve (Martins shows the first fluid flowing in a second direction in the channel 5 through 1-2 in figure 3, including the sleeves of Johnson as noted in the rejection of claim 1 above, in the channel through 1-2 of Martins would meet the limitations of the claim), the second direction being opposite the first direction ( as seen in figure 1 and 3 of Martins).
Regarding claim 9, Martins as modified discloses the claim limitations of claim 1 above and Martins further discloses (figures 1 and 3) the adjacent fin portion is located outside the openings or collars (per the figures); the adjacent fin portion and each of the fin contacting portions are arranged between one of the channels and another one of the channels ( the contact area between the plates S1 and S2 and the fins A1 and Ai occur between conduits 5); each of the end plates comprises hollow spaces (in fluid chambers 12 and 13 for plate S1 and in 7 in plate S2); the hollow spaces of one of the end plates are offset relative to another one of the end plates by half a width of one of the hollow spaces of the one of the end plates along a direction perpendicular to the stack direction (the  chambers 10 and 11 are offset relative to troughs 7 as the chambers 12 and 13 only extend to near the midway point of troughs 7 as seen in figure 1 where the dividing wall between chambers 12 and 13 falls near the midway point  of troughs 7) ; the contact creates a fluidic connection between the channels (through the conduits 5 and troughs 7 and the chambers 12 and 13); and the contact retains a separation between the two flow paths of the first and of the second fluid (the end plates are sealed to the fins to create a u shaped flow path for the fluid in conduits 5).
Regarding claim 10, Martins as modified discloses the claim limitations of claim 9 above and Martins further discloses (figures 1 and 3) wherein the plurality of fin contacting portions (the portions of plates S1 and S2 in contact with adjacent fins A1 and Ai in figure 1 and An in figure 3 between and around stamped zones 10 and 11 for plate S1 and between and around troughs 7 for plate S2 ) of the one of the end plates (S1) is not aligned with the plurality of fin contacting portions of the another one of the end plates (S2) in the stacking direction (contacting portions are aligned transversely to one another around zones 10 and 11 and around troughs 7 on plates S1 and S2 respectively), wherein at least one of: the contact between the end plates and the respective adjacent fins is linear ( between troughs 7 and around zones 10 and 11) or areal; and the end plates via this contact are fastened to the directly adjacent fin (plates S1 and S2 are sealed to adjacent fins A1 and Ai).
 Regarding claim 12, Martins as modified discloses the claim limitations of claim 1 above and Martins further discloses that plate hollow spaces (troughs 7) in at least of one of the end plates (supplementary plate S2) form connect channels, each of which connect an outlet end of a single channel with an inlet end of a single other channel (conduits 5 have an outlet into one trough 5 and another conduit 5 have an inlet from the same trough 7).
Regarding claim 16, Martins as modified discloses the claim limitations of claim 1 above and Martins further discloses that each rim (marginal edges 3) of the fins (fins A1 through Ai) has an outer rim surface (the surface of marginal edge 3 facing away from the heat exchanger) and an inner rim surface (the surface of marginal edge 3 facing the body of the heat exchanger), the inner rim surface of one of the rims being in direct contact with at least a portion of the outer rim surface of another one of the rims (as seen in figure 1).
Regarding claim 17, Martins as modified discloses the claim limitations of claim 16 above and Martins further discloses that another portion of the outer rim surface (the outermost edge of marginal edges 3 as seen in figure 1) each of the rims defines an outermost surface of the heat transfer device (per figure 1), wherein each fin (fins A1 through Ai) is formed separate from another one of the fins.
Regarding claim 18, Martins as modified discloses the claim limitations of claim 1 above and Martins further discloses wherein one of the fins is adjacent to another one of the fins (Fin A1 is adjacent to fin A2 as seen in figure 1-3), wherein the one fin is located between the rims (marginal edges 3) of the another one of the fins (Fin A1 is between the marginal edges 3 of fin A2 as seen in figure 1), wherein a width of the one fin ( is less than a width of the another one of the fins (the width of fin A1 at the base plane of the fin A1 between the marginal edges 3 is less than the width of an adjacent fin A2 between the outermost portions of the marginal edges 3 as the marginal edges extend upwardly and outwardly per Figure 1 and per page 4, the third paragraph of the machine translation), wherein one of the rims of the another one of the fins defines one end of the another one of the fins and another one of the rims of the another one of the fins defines another end of the another one of the fins (the marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1).
Regarding claim 19, Martins discloses (figures 1-3) a fin heat transfer device for vehicle applications, the heat transfer device comprising: a plurality of fins (fins A1 through Ai), stacked onto one another with spacing in a stack direction, forming a fin stack (per the figures), wherein each of the fins comprises a plurality of openings (circular perforations 2) surrounded by collars (annular flanges 1), wherein the collars (1) of adjacent fins are coupled to one another, so that a channel (in one of the conduits 5) is formed in a region of at least a plurality of the coupled collars and at least another channel is formed in a region of at least another plurality of coupled collars ( a second plurality of coupled flanges 1 which forms an second individual conduit 5 seen in the figures, for example the conduit 5 in 1-1 and  the conduit 5 in 1-2 in figure 3 would form a first and second plurality of coupled collars respectively), each channel being a part of a channel system for a first flow path of a first fluid (fluid following the U shaped path shown in the figures), wherein between adjacent fins a second flow path of a second fluid is formed (in intervals 6), each of the fins having a first rim, a second rim (marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1) and a fin portion extending between the first rim and the second rim (the flat portion of fins A between marginal edges 3 as seen in figure 1), the first rim and the second rim being bent relative to the fin portion, the first rim and the second rim being integrally connected to the fin portion (as seen in figure 1), the first rim of each of the fins defining a first closed side wall of the heat transfer device (the left stack of marginal edges 3 as seen in figure 1)  and the second rim of each of the fins defining a second closed side wall of the heat transfer device (the right stack of marginal edges 3 as seen in figure 1) wherein first rims forming the first closed outer side wall and second rims forming the second closed sidewall are formed separately on individual fins (fins A1 through Ai have individual marginal edges 3 as seen in figure 1);
end plates (supplementary plates S1 and S2) on ends of the fin stack which in the stack direction are distant from one another (per figure 1), wherein the channels are fluidically connected to one another within the end plates (through fluid chambers 12 and 13 is plate S1 and troughs 7 in plate S2), each of the end plates (supplementary plates S1 and S2)  comprising a plurality of fin contacting portions (the portions of plates S1 and S2 in contact with adjacent fins A1 and Ai in figure 1 and An in figure 3 between and around stamped zones 10 and 11 for plate S1 and between and around troughs 7 for plate S2 and per page 4 the last two paragraphs and page 5 the first paragraph of the machine translation provided with the 6/6/2017 office action ), each of the fin contacting portions being in direct contact with an adjacent fin portion of one of an adjacent fin (where plates S1 and S2 contact the fins, A1 for plate S1 and fin An or Ai for plate S2), each of the fin contacting portions being located at a spaced location from each of the collars of each of the fins ( collars at annular flanges 1 are spaced from the fin contacting portions of the end plates, where plates S1 and S2 contact the fins, A1 for plate S1 and fin An or Ai for plate S2, as seen in figure 1 of Martins), each of the plurality of fin contacting portions of one of the end plates being offset from one of the plurality of fin contacting portions of another one of the end plates (contacting portion of plate S1 and plate S2 are offset relative to the other plate between zones 10 and 11  on plate S1 and between troughs 7 on plate S2) with respect to the stack direction;
a housing which, relative to a transverse direction of the heat transfer device, orientated transversely to the stack direction, encloses the second flow path in a circumferential direction through the first closed side wall (the left stack of marginal edges 3 as seen in figure 1)  and the second closed side wall (the right stack of marginal edges 3 as seen in figure 1) and in the stack direction through the end plates (supplementary plates S1 and S2), the first closed side wall being located opposite the second closed side wall in the transverse direction (per figure 1), wherein in a longitudinal direction, the second flow path flows (through the intervals 6) and on longitudinal ends comprises an inlet and an outlet for the second fluid (of air flowing in the intervals 6 from an inlet to an outlet at the ends of the fins), the first rim being opposite the second rim in the transverse direction (per figure 1), wherein a width of each fin is less than a width of an adjacent fin in the stack direction (the width of each fin A at the base plane of the fin A between the marginal edges 3 is less than the width of an adjacent fin A between the outermost portions of the marginal edges 3 as the marginal edges extend upwardly and outwardly per Figure 1 and per page 4, the third paragraph of the machine translation)  where the , the width of each fin being defined by the first rim and the second rim (the marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1), and a length of each fin being defined by an extent of a portion of a respective fin extending between the inlet and the outlet (from the upper left side of the fins A to the lower right side of the fins A or vice versa).
However Martins does not explicitly disclose that the longitudinal direction being parallel to the length, the length of each fin being defined by an extent of a portion of a respective fin extending between the inlet and the outlet.
Yamaguchi teaches (Figures 1-7B) a stacked fin heat exchanger with a extent of a fins (plates 120) surface extending between the inlet and the outlet (at flanges 180 as seen in figure 2,3) defines the longitudinal direction (of exhaust gas through the core 140) being parallel to the length from the inlet to the outlet (as seen in figures 2-4). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Martins to include the length between the inlet and the outlet being parallel to the longitudinal direction as taught by Yamaguchi. Doing so would allow for a heat exchanger that could be connected in an exhaust pipe of an engine to cool the exhaust gas from the engine as recognized by Yamaguchi (per Col. 3 line 50 through Col. 4 line 4). Additionally it would have been obvious to one of ordinary skill in the art to have substituted the plate heat exchanger inlet and outlet configuration of Yamaguchi where the inlet and outlet are located at opposite sides of a longitudinal direction of the plates for the inlet and outlet configuration of Martins, which would provide known alternative inlet and outlet configuration for a plate heat exchanger which could allow for a preferred inlet and outlet configuration for a fluid into and out of a heat exchanger for a particular application, as seen by the different inlet and outlet configurations as seen in figure 7 and 11 of Yamaguchi.
Additionally Martins does not disclose a first and a second sleeve each arranged in one of the channels and another of the channels respectively,  said first and second sleeve comprising an outer first and second sleeve surface respectively, each of the coupled collars associated with the one of the channels having a coupled collar extent and a second coupled collar extent respectively, the  coupled collar extents comprising a coupled collar portion in direct contact with the first and second sleeve respectively, wherein a plurality of free spaces are provide between the first and second sleeve and the fins, wherein at least one of the free spaces is defined by the coupled collar extents of one of said collars, said coupled collar portion of an adjacent coupled collar and a portion of said outer first and second sleeve surface, wherein a portion of the first fluid flow path is defined exclusively by the first sleeve and another portion of the first fluid flow path is defined exclusively by the second sleeve.
Johnson teaches a first sleeve ( a first lining tube 11 in one channel through the tube backing elements 12) and a second sleeve ( a second, different, lining tube 11 in a second, different, channel through the tube backing elements 12) each arranged in one individual channel (the channel through an individual set of flanges/collars 13 through which a single lining tube 11 extends), each comprising an outer sleeve surface (outer surfaces of the lining tubes 11); each of coupled collars (collars 13) associated with the one of the channels having a coupled collar extent and a second coupled collar extent respectively (at web portion 13a), the  coupled collar extents comprising a coupled collar portion in direct contact with the first and second sleeve respectively (web portions 13a which are in intimate contact with the all surfaces of lining tubes 11 to increase heat transfer effectiveness per Col. 1 line 24-28), wherein a plurality of free spaces are provided between the first and second sleeve (11) and the fins (as seen in five 3 and 5) , wherein at least one of the free spaces is defined by the coupled collar extents of one of said collars, said coupled collar portion of an adjacent coupled collar and a portion of said outer first and second sleeve surface (the space between adjacent webs 13a seen in figures 3-6 and bounded by the lining tube 11 in figure 3 and 5), wherein a portion of the first fluid flow path is defined exclusively by the first sleeve (the portion of heat transfer fluid flowing in the first lining tube 11) and another portion of the first fluid flow path is defined exclusively by the second sleeve (the portion of heat transfer fluid flowing in the second, different, lining tube 11).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Martins to include the sleeves in the channels with the channels in contact with the sleeve as taught by Johnson. Doing so would allow for a heat exchanger construction that could protect against corrosion through the use of a liner  within the tube channels (the liner tubes can provide corrosion resistance per Col. 1,  line 4-10) that could provide  increased heat transfer effectiveness relative to a liner that only contacted some of the heat transfer area of the fins as recognized by Johnson ( heat transfer effectiveness per Col. 1 line 24-28 of Johnson, and as it is well known in the heat transfer art that increasing the direct contact between two heat transfer bodies improves heat transfer as it removes potential insulation between two solid bodies and increases contact area between the two bodies).
Additionally Martins does not explicitly disclose no fin contacting portion contacts the collars of the fins, while Martins discloses that the contacting portion of one of the plates, S1 as seen in figure 1, does not contact the collars, the second plate S2 has a contacting portion that has at one edge that contacts the collars as seen in figure 3.
Karmazin (‘455) discloses (figures 4-8) a stacked fin heat exchanger with a plurality of openings surrounded by collars (projections of the fin tube 14 seen clearly in figure 2 and at element 52 in figure 8 ) with end plates of the fin stack having fin contacting portions (where cover members 32 or 35 contact that adjacent fin as seen in figure 4 and 5, or where cover plate 54 contacts the adjacent fin between the tubular conduits  as seen in figure 8) where no fin contacting portion contacts the collars of the fins (as seen in figure 4-5 and 8 the portion of the covers 32 and 35 in figure 4 and 5 or 54 in figure 8  contacting the adjacent fin and that  do not contact the collars that form the tubular conduits as the covers 32 and 35 are spaced from the tubular conduits and their collars as seen in figure 4 and 5 where the projections forming the collars at conduit 36,  per Column 2 of page 2 line 47-56 extend into the cover 35 and are spaced from the cover 35 as seen in figure 4  and 5, while the cover 32 is spaced from the openings to the conduits 31 as seen in figure 4 and again in figure 8 where the portions of cover 54 contacting the adjacent fin do not touch the collars forming the conduits in the stack of fins).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Martins to have both fin contacting portions of the end plates not contact the collars of the fins as taught by Karmazin (‘455), as spacing the fin contacting portions of an end plate from the collars is a known alternative to having fin contacting portions in contact with the collars as disclosed by the embodiments of Karmazin (‘455) (where Figure 1-3 show end plates with fin contacting portions contacting the collars and Figures 4-5 and 5 show that the fin contacting portions of the end plates may be spaced form the collars forming the conduits) doing so would provide a known alterative construction to the  fin contacting portions of Martins as recognized by Karmazin (’455)  that could explicitly connect multiple tubes in a connection other than a simple  U tube connection (per Colum 2 of Page 2, line 30-46).
Regarding claim 20, Martins as modified discloses the claim limitations of claim 19 above and Martins further discloses that the first rim and the second rim (the marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1) define an outermost portion of the heat transfer device (per figure 1), each of the end plates (supplementary plates S1 and S2) comprising a plurality of fin contacting portions (the portions of plates S1 and S2 in contact with adjacent fins A1 and Ai in figure 1 and An in figure 3 between and around stamped zones 10 and 11 for plate S1 and between and around troughs 7 for plate S2 and per page 4 the last two paragraphs and page 5 the first paragraph of the machine translation provided with the 6/6/2017 office action), each of the fin contacting portions being in direct contact with an adjacent fin portion of an adjacent fin (where plates S1 and St contact the fins, A1 for plate S1 and fin An or Ai for plate S2), the adjacent fin portion (where plates S1 and S2 contact the fins, A1 for plate S1 and fin An or Ai for plate S2) being located outside the openings or collars (per the figures), the adjacent fin portion and each of the fin contacting portions being arranged between one of the channels and another one of the channels (the contact area between the plates S1 and S2 and the fins A1 and Ai occur between conduits 5), each of the end plates comprises hollow spaces (in fluid chambers 12 and 13 for plate S1 and in 7 in plate S2); the hollow spaces of one of the end plates are offset relative to another one of the end plates by half a width of one of the hollow spaces of the one of the end plates along a direction perpendicular to the stack direction (the  chambers 10 and 11 are offset relative to troughs 7 as the chambers 12 and 13 only extend to near the midway point of troughs 7 as seen in figure 1 where the dividing wall between chambers 12 and 13 falls near the midway point  of troughs 7).
Regarding claim 21, Martins discloses (figures 1-3) a fin heat transfer device for vehicle applications, the heat transfer device comprising: a plurality of fins (fins A1 through Ai), stacked onto one another with spacing in a stack direction, forming a fin stack (per the figures), wherein each of the fins comprises a plurality of openings (circular perforations 2) surrounded by collars (annular flanges 1), wherein the collars (1) of adjacent fins are coupled to one another, so that a channel (conduits 5) is formed in a region of the coupled collars, each channel being a part of a channel system for a first flow path of a first fluid (fluid following the U shaped path shown in the figures), wherein between adjacent fins a second flow path of a second fluid is formed (in intervals 6), each of the fins comprising a first end portion, a second end portion (from the upper left side of the fins A to the lower right side of the fins A or vice versa as seen in figure 1 form the first and second end portions), a first rim and a second rim (marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1), the first rim of each of the fins defining a closed side wall (the left stack of marginal edges 3 as seen in figure 1) of the heat transfer device, wherein first rims (3) forming the closed side wall (the left stack of marginal edges 3 as seen in figure 1) are formed separately on individual fins (fins A1 through Ai have individual marginal edges 3 as seen in figure 1), the second rim of each of the fins defining another closed side wall (the right stack of marginal edges 3 as seen in figure 1) of the heat transfer device, wherein second rims forming the another closed side wall (the right stack of marginal edges 3 as seen in figure 1) are formed separately one the individual fins (fins A1 through Ai have individual marginal edges 3 as seen in figure 1);
end plates (supplementary plates S1 and S2) on ends of the fin stack which in the stack direction are distant from one another (per figure 1), wherein the channels are fluidically connected to one another within the end plates (through fluid chambers 12 and 13 is plate S1 and troughs 7 in plate S2), each of the end plates (supplementary plates S1 and S2) comprising a plurality of fin contacting portions (the portions of plates S1 and S2 in contact with adjacent fins A1 and Ai in figure 1 and An in figure 3 between and around stamped zones 10 and 11 for plate S1 and between and around troughs 7 for plate S2 and per page 4 the last two paragraphs and page 5 the first paragraph of the machine translation provided with the 6/6/2017 office action ); each of the fin contacting portions being in direct contact with an adjacent fin portion of an adjacent fin (where plates S1 and S2 contact the fins, A1 for plate S1 and fin An or Ai for plate S2); the adjacent fin portion being located outside the openings or collars (per the figures); the adjacent fin portion and each of the fin contacting portions being arranged between one of the channels and another one of the channels ( the contact area between the plates S1 and S2 and the fins A1 and Ai occur between conduits 5); each of the plurality of fin contacting portions of one of the end plates being offset from one of the plurality of fin contacting portions of another one of the end plates (contacting portion of plate S1 and plate S2 are offset relative to the other plate between zones 10 and 11  on plate S1 and between troughs 7 on plate S2) with respect to the stacking direction;
a housing which, relative to a transverse direction of the heat transfer device, orientated transversely to the stack direction, encloses the second flow path in a circumferential direction through the closed side wall (the left stack of marginal edges 3 as seen in figure 1) and the another closed side wall (the right stack of marginal edges 3 as seen in figure 1) and in the stack direction through the end plates (supplementary plates S1 and S2), the closed side wall being located opposite the another closed side wall in the transverse direction (per figure 1), wherein in a longitudinal direction, the second flow path flows (through the intervals 6) and on longitudinal ends comprises an inlet and an outlet for the second fluid, the first end portion being located adjacent to the inlet, the second end portion being located adjacent to the outlet (from the upper left side of the fins A to the lower right side of the fins A or vice versa as seen in figure 1 form the first and second end portions adjacent to the inlet and the outlet for air), wherein the first rim is located at a first distance from the second rim in the transverse direction ( the marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1 are located at a distance from one another) and the first end portion being located at a second distance from the second end portion (the upper left side of the fins A to the lower right side of the fins A or vice versa as seen in figure 1 form the first and second end portions with a distance formed between the ends), the first distance associated with one of the fins being less than the first distance associated with an adjacent one of the fins in the stack direction (the distance between the marginal edges 3  at the connection point between the base of the fins A and the marginal edges 3 is less than the distance between the end s of the marginal edges 3 as the marginal edges extend upwardly and outwardly per Figure 1 and per page 4, the third paragraph pf the machine translation).
However Martins does not explicitly disclose and the first end portion being located at a second distance from the second end portion in the longitudinal direction, the second distance being greater that the first distance, between the rims, wherein the longitudinal direction is defined by the second distance.
Yamaguchi teaches (Figures 1-7B) a stacked fin heat exchanger with a second distance of a fin (plates 120) extending between the inlet and the outlet (at flanges 180 as seen in figure 2,3) the second distance defining the longitudinal direction (of exhaust gas through the core 140) with the second distance being greater than a first distance between first and second rims defining closed outer side walls (a length of the plate 120 from the inlet of the core 140 for exhaust gas to the outlet of the core 140 for exhaust gas is greater than the width of the plate 120 between the bent upward outer edges of plate 120 as seen in figure 4a).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Martins to include the second distance of the fins, extending between the inlet and outlet potions of the fins for a fluid, defining the longitudinal direction as taught by Yamaguchi. Doing so would allow for a heat exchanger that could be connected in an exhaust pipe of an engine to cool the exhaust gas from the engine as recognized by Yamaguchi (per Col. 3 line 50 through Col. 4 line 4). Additionally it would have been obvious to one of ordinary skill in the art to have substituted the plate heat exchanger inlet and outlet configuration of Yamaguchi where the inlet and outlet are located at opposite sides of a longitudinal direction of the plates for the inlet and outlet configuration of Martins, which would provide known alternative inlet and outlet configuration for a plate heat exchanger which could allow for a preferred inlet and outlet configuration for a fluid into and out of a heat exchanger for a particular application, as seen by the different inlet and outlet configurations as seen in figure 7 and 11 of Yamaguchi.
Additionally Martins does not disclose  a first sleeve and a second sleeve arranged in one of the channels and another of the channels respectively, the first and second  sleeve each comprising a smooth outer sleeve surface extending continuously from one end of the respective sleeve to another end of the respective sleeve, each of the coupled collars associated with the one of the channels and another of the channels respectively being in direct contact with the smooth outer sleeve surface of the respective first or second sleeve.
Johnson teaches a first sleeve ( a first lining tube 11 in one channel through the tube backing elements 12) and a second sleeve ( a second, different, lining tube 11 in a second, different, channel through the tube backing elements 12) each arranged in one individual channel (the channel through an individual set of flanges/collars 13 through which a single lining tube 11 extends), each comprising an smooth outer sleeve surface extending continuously from one end of the respective sleeve to another end of the respective sleeve (outer surfaces of the lining tubes 11, which are shown as continuous surfaces from top to bottom in figures 3-6 and are smooth in that they are not shown as having any external protrusions from the surface and additionally are smooth linear surfaces prior to expansion as seen in figures 3 and 5); each of coupled collars (collars 13) associated with the one of the channels and another of the channels respectively being in direct contact with a respective smooth outer sleeve surface of the respective first or second sleeve (at web portions 13a which are in intimate contact with the all surfaces of lining tubes 11 to increase heat transfer effectiveness per Col. 1 line 24-28).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Martins to include the sleeves in the channels with the channels in contact with the sleeve as taught by Johnson. Doing so would allow for a heat exchanger construction that could protect against corrosion through the use of a liner  within the tube channels (the liner tubes can provide corrosion resistance per Col. 1,  line 4-10) that could provide  increased heat transfer effectiveness relative to a liner that only contacted some of the heat transfer area of the fins as recognized by Johnson ( heat transfer effectiveness per Col. 1 line 24-28 of Johnson, and as it is well known in the heat transfer art that increasing the direct contact between two heat transfer bodies improves heat transfer as it removes potential insulation between two solid bodies and increases contact area between the two bodies).
Additionally Martins does not explicitly disclose no fin contacting portion contacts the collars of the fins, while Martins discloses that the contacting portion of one of the plates, S1 as seen in figure 1, does not contact the collars, the second plate S2 has a contacting portion that has at one edge that contacts the collars as seen in figure 3.
Karmazin (‘455) discloses (figures 4-8) a stacked fin heat exchanger with a plurality of openings surrounded by collars (projections of the fin tube 14 seen clearly in figure 2 and at element 52 in figure 8 ) with end plates of the fin stack having fin contacting portions (where cover members 32 or 35 contact that adjacent fin as seen in figure 4 and 5, or where cover plate 54 contacts the adjacent fin between the tubular conduits  as seen in figure 8) where no fin contacting portion contacts the collars of the fins (as seen in figure 4-5 and 8 the portion of the covers 32 and 35 in figure 4 and 5 or 54 in figure 8  contacting the adjacent fin and that  do not contact the collars that form the tubular conduits as the covers 32 and 35 are spaced from the tubular conduits and their collars as seen in figure 4 and 5 where the projections forming the collars at conduit 36,  per Column 2 of page 2 line 47-56 extend into the cover 35 and are spaced from the cover 35 as seen in figure 4  and 5, while the cover 32 is spaced from the openings to the conduits 31 as seen in figure 4 and again in figure 8 where the portions of cover 54 contacting the adjacent fin do not touch the collars forming the conduits in the stack of fins).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified Martins to have both fin contacting portions of the end plates not contact the collars of the fins as taught by Karmazin (‘455), as spacing the fin contacting portions of an end plate from the collars is a known alternative to having fin contacting portions in contact with the collars as disclosed by the embodiments of Karmazin (‘455) (where Figure 1-3 show end plates with fin contacting portions contacting the collars and Figures 4-5 and 5 show that the fin contacting portions of the end plates may be spaced form the collars forming the conduits) doing so would provide a known alterative construction to the  fin contacting portions of Martins as recognized by Karmazin (’455)  that could explicitly connect multiple tubes in a connection other than a simple  U tube connection (per Colum 2 of Page 2, line 30-46).

Claim 8 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martins (FR 2728668 originally cited on 11/20/2013 IDS) in view of Yamaguchi et al. (US Patent 7,681,629), Johnson (US Patent 3,724,537, previously cited by the examiner in the 1/10/2019 office action), Karmazin  (US Patent 2,028,455 originally cited on the 11/20/2013 IDS, hereinafter Karmazin (‘455)) and Karmazin (US Patent 3,430,692 hereinafter Karmazin (‘692)).
Regarding claim 8, Martins as modified discloses the claim limitations of claim 1 above and However Martins does not disclose the specific end plate configuration with connecting portions where each of the end plates has a first channel connecting portion, a plurality of second channel connecting portions and a plurality of third channel connecting portions, the first channel connecting portion of the one of the end plates comprising a feed opening for feeding fluid to the channels, the first channel connecting portion of the another one of the end plates comprising a discharge opening for discharging the fluid from the channels, each of the second channel connecting portions of the one of the end plates defining a first end plate space to fluidly connect a first pair of the connecting channels, each of the third channel connecting portions of the one of the end plates defining a second end plate space to fluidly connect a second pair of the connecting channels, each of the second channel connecting portions of the another one of the end plates defining a second end plate first space to fluidly connect a third pair of the connecting channels, the third connecting portions of the another one of the end plates defining a second end plate second space to fluidly connect a fourth pair of the connecting channels, wherein the first pair of the connecting channels, the second pair of the connecting channels, the third pair of the connecting channels and the fourth pair of the connecting channels are different from each other, wherein the second channel connecting portions of the one of the end plates are offset from the second channel connecting portion of the another one of the end plates with respect to the stacking 2 0 direction, the third channel connecting portions of the one of the end plates are offset from the third channel connecting portions of the another one of the end plates with respect to the stacking direction, the first connecting channel portion of one of the end plates being located at one end of the housing, the first connecting channel portion of the another one of the end plates being located at another end of the housing, the second connecting channel portions and the third connecting channel portions of the one of the end plates being located downstream of the first connecting channel portion of the one of the end plates with respect to the second flow path, the second connecting channel portions and the third connecting channel portion of the another one of the end plates being located upstream of the first connecting channel portion of the another one of the end plates with respect to the second flow path.
Karmazin (‘692) teaches (figures 1 and 2)  a fin heat transfer device where each of the end plates (end members 10 and 12) has a first channel connecting portion (the manifold 18 connected to inlet tube 22 for end member 10 and the return bends 16 in the lower right of figure 2 for end member 12 directly connected to the manifold 18 containing outlet tube 26 through tubes 14), a plurality of second channel connecting portions and a plurality of third channel connecting portions (return bends 16  form the 2nd and 3rd portions as noted in annotated figure 1 and 2 of Karmazin (‘692)) , the first channel connecting portion of the one of the end plates (10) comprising a feed opening (inlet tube 22) for feeding fluid to the channels (conduits 14), the first channel connecting portion of the another one of the end plates (12) comprising a discharge opening for discharging the fluid from the channels ( fluid in the return bends 16 in the lower right of figure 2 for end member 12 discharge fluid indirectly to outlet tube 26), each of the second channel connecting portions of the one of the end plates (10) defining a first end plate space to fluidly connect a first pair of the connecting channels (conduits 14 connected to the two return bends 16 of the 2nd connecting portion as seen in annotated figures 1 and 2), each of the third channel connecting portions of the one of the end plates (10) defining a second end plate space to fluidly connect a second pair of the connecting channels (conduits 14 connected to the two return bends 16 of the 3nd connecting portion as seen in annotated figures 1 and 2), each of the second channel connecting portions of the another one of the end plates (12) defining a second end plate first space to fluidly connect a third pair of the connecting channels (conduits 14 connected to the two return bends 16 of the 2nd connecting portion of plate 12 as seen in annotated figures 1 and 2), the third connecting portions of the another one of the end plates (12) defining a second end plate second space to fluidly connect a fourth pair of the connecting channels (conduits 14 connected to the two return bends 16 of the 2nd connecting portion as seen in annotated figures 1 and 2), wherein the first pair of the connecting channels, the second pair of the connecting channels, the third pair of the connecting channels and the fourth pair of the connecting channels are different from each other (the conduits 14 connected to each of the connection portions are different from one another), wherein the second channel connecting portions of the one of the end plates (10) are offset from the second channel connecting portion of the another one of the end plates (12) with respect to the stacking direction (per annotated figures 1 and 2), the third channel connecting portions of the one of the end plates (10) are offset from the third channel connecting portions of the another one of the end plates (12) with respect to the stacking direction (per annotated figures 1 and 2), the first connecting channel portion of one of the end plates (12) being located at one end of the housing (the upper end as seen in figure 2), the first connecting channel portion of the another one of the end plates (12) being located at another end of the housing (the lower end as seen in figure 2), the second connecting channel portions and the third connecting channel portions of the one of the end plates being located downstream of the first connecting channel portion of the one of the end plates with respect to the second flow path (of air entering from the left side of annotated figure 2, at least some of the second and third portions of plate 10 are downstream from the first portion of plate 10), the second connecting channel portions and the third connecting channel portion of the another one of the end plates being located upstream of the first connecting channel portion of the another one of the end plates with respect to the second flow path (of air entering from the left side of annotated figure 2, at least some of the second and third portions of plate 12 are upstream from the first portion of plate 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively field to have modified the end plates of Martins to include the channel connecting portions of Karmazin ('692). Doing so would provide a known conduit connecting structure for a heat exchanger that would connect multiple rows of tubes and would provide a heat exchanger with increased capacity as recognized by Karmazin ('692)( per Col. 1 line 33-53) and would provide fluid connections for multiple rows of tube connections as disclosed by Karmazin (‘692).

    PNG
    media_image1.png
    450
    838
    media_image1.png
    Greyscale

Karmazin (‘692), annotated Figures 1 and 2

Regarding claim 22, Martins as modified discloses the claim limitations of claim 21 above and Martins further discloses that the first rim and the second rim (the marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1) of the one of the fins (A1) is located between the first rim and the second rim of (the marginal edges 3 on opposite sides of the heat exchanger as seen in figure 1) the adjacent one of the fins (A2) in the stack direction (per fig. 1), where each of the end plates (supplementary plates S1 and S2) comprising a plurality of fin contacting portions (the portions of plates S1 and S2 in contact with adjacent fins A1 and Ai in figure 1 and An in figure 3 between and around stamped zones 10 and 11 for plate S1 and between and around troughs 7 for plate S2 and per page 4 the last two paragraphs and page 5 the first paragraph of the machine translation provided with the 6/6/2017 office action), each of the fin contacting portions being in direct contact with an adjacent fin portion of an adjacent fin (where plates S1 and St contact the fins, A1 for plate S1 and fin An or Ai for plate S2).
However Martins does not disclose each of the end plates having a first channel connecting portion, a plurality of second channel connecting portions and a plurality of third channel connecting portions, the first channel connecting portion of the one of the end plates comprising a feed opening for feeding fluid to the channels, the first channel connecting portion of the another one of the end plates comprising a discharge opening for discharging the fluid from the channels, each of the second channel connecting portions of the one of the end plates defining a first end plate space to fluidly connect a first pair of the connecting channels, each of the third channel connecting portions of the one of the end plates defining a second end plate space to fluidly connect a second pair of the connecting channels, each of the second channel connecting portions of the another one of the end plates defining a second end plate first space to fluidly connect a third pair of the connecting channels, the third connecting portions of the another one of the end plates defining a second end plate second space to fluidly connect a fourth pair of the connecting channels, wherein the first pair of the connecting channels, the second pair of the connecting channels, the third pair of the connecting channels and the fourth pair of the connecting channels are different from each other, wherein the second channel connecting portions of the one of the end plates are offset from the second channel connecting portion of the another one of the end plates with respect to the stacking direction, the third channel connecting portions of the one of the end plates are offset from the third channel connecting portions of the another one of the end plates with respect to the stacking direction, the first connecting channel portion of one of the end plates being located at one end of the housing, the first connecting channel portion of the another one of the end plates being located at another end of the housing, the second connecting channel portions and the third connecting channel portions of the one of the end plates being located downstream of the first connecting channel portion of the one of the end plates with respect to the second flow path, the second connecting channel portions and the third connecting channel portion of the another one of the end plates being located upstream of the first connecting channel portion of the another one of the end plates with respect to the second flow path.
Karmazin (‘692) teaches (figures 1 and 2)  a fin heat transfer device where each of the end plates (end members 10 and 12) has a first channel connecting portion (the manifold 18 connected to inlet tube 22 for end member 10 and the return bends 16 in the lower right of figure 2 for end member 12 directly connected to the manifold 18 containing outlet tube 26 through tubes 14), a plurality of second channel connecting portions and a plurality of third channel connecting portions (return bends 16 form the 2nd and 3rd portions as noted in annotated figure 1 and 2 of Karmazin (‘692) on the ), the first channel connecting portion of the one of the end plates (10) comprising a feed opening (inlet tube 22) for feeding fluid to the channels (conduits 14), the first channel connecting portion of the another one of the end plates (12) comprising a discharge opening for discharging the fluid from the channels (fluid in the return bends 16 in the lower right of figure 2 for end member 12 discharge fluid indirectly to outlet tube 26), each of the second channel connecting portions of the one of the end plates (10) defining a first end plate space to fluidly connect a first pair of the connecting channels (conduits 14 connected to the two return bends 16 of the 2nd connecting portion as seen in annotated figures 1 and 2), each of the third channel connecting portions of the one of the end plates (10) defining a second end plate space to fluidly connect a second pair of the connecting channels (conduits 14 connected to the two return bends 16 of the 3nd connecting portion as seen in annotated figures 1 and 2), each of the second channel connecting portions of the another one of the end plates (12) defining a second end plate first space to fluidly connect a third pair of the connecting channels (conduits 14 connected to the two return bends 16 of the 2nd connecting portion of plate 12 as seen in annotated figures 1 and 2), the third connecting portions of the another one of the end plates (12) defining a second end plate second space to fluidly connect a fourth pair of the connecting channels (conduits 14 connected to the two return bends 16 of the 2nd connecting portion as seen in annotated figures 1 and 2), wherein the first pair of the connecting channels, the second pair of the connecting channels, the third pair of the connecting channels and the fourth pair of the connecting channels are different from each other (the conduits 14 connected to each of the connection portions are different from one another), wherein the second channel connecting portions of the one of the end plates (10) are offset from the second channel connecting portion of the another one of the end plates (12) with respect to the stacking direction (per annotated figures 1 and 2), the third channel connecting portions of the one of the end plates (10) are offset from the third channel connecting portions of the another one of the end plates (12) with respect to the stacking direction (per annotated figures 1 and 2), the first connecting channel portion of one of the end plates (12) being located at one end of the housing (the upper end as seen in figure 2), the first connecting channel portion of the another one of the end plates (12) being located at another end of the housing (the lower end as seen in figure 2), the second connecting channel portions and the third connecting channel portions of the one of the end plates being located downstream of the first connecting channel portion of the one of the end plates with respect to the second flow path (of air entering from the left side of annotated figure 2, at least some of the second and third portions of plate 10 are downstream from the first portion of plate 10), the second connecting channel portions and the third connecting channel portion of the another one of the end plates being located upstream of the first connecting channel portion of the another one of the end plates with respect to the second flow path (of air entering from the left side of annotated figure 2, at least some of the second and third portions of plate 12 are upstream from the first portion of plate 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively field to have modified the end plates of Martins to include the channel connecting portions of Karmazin ('692). Doing so would provide a known conduit connecting structure for a heat exchanger that would connect multiple rows of tubes and would provide a heat exchanger with increased capacity as recognized by Karmazin ('692)( per Col. 1 line 33-53) and would provide fluid connections for multiple rows of tube connections as disclosed by Karmazin (‘692).
Response to Arguments
Applicant’s arguments, see page 17-19, filed 12/10/2020 with respect to the rejection(s) of claim(s) 1 19 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karmazin (US Patent 1,761,395 hereinafter Karmazin (‘395)) in view of Emrich et al. (US Patent 7,237,604), Johnson  (US Patent 3,724,537), and Karmazin  (US Patent 2,028,455 originally cited on the 11/20/2013 IDS, hereinafter Karmazin (‘455)) regarding independent claim 1 and Martins (FR 2728668 originally cited on 11/20/2013 IDS) in view of Yamaguchi et al. (US Patent 7,681,629),  Johnson  (US Patent 3,724,537, previously cited by the examiner in the 1/10/2019 office action) and Karmazin  (US Patent 2,028,455 originally cited on the 11/20/2013 IDS, hereinafter Karmazin (‘455)) regarding independent claims 1, 19 and 21, where Karmazin (‘455) discloses fin contacting portions of end plates/headers not in contact with the collars of the fins.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bauer (US 5,178,211) and Gould Contardo (GB 1,448,294). Both discloses fin contacting portions of end plates that do not contact collars of the fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763